Case 1:18-vv-01465-UNJ Document 18 Filed 07/02/19 Page 1of1

In the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 18-1465V
(not to be published)

Kok RRR Hook Rook dR dk oR OR ROR RR OR ROR ROOK RO Ok

ANNTOINETTE REYNOLDS, on behalf of
MICHAEL REYNOLDS (DECEASED),
Filed: May 29, 2019

Petitioner, Rule 21(a); No Judgment; Order

x
*
*
*
*
#

* Concluding Proceedings

Vv. *

. x

SECRETARY OF HEALTH AND *

HUMAN SERVICES, *

*

Respondent. **

€

*

aR ok HOR eR OK ROR ke Rk oR Rk ka KR ok RRR kk

ORDER CONCLUDING PROCEEDINGS

On May 28, 2019, Petitioner filed a joint stipulation of dismissal pursuant to Vaccine Rule
21(a) in the above-captioned case. See Joint Stipulation of Dismissal, dated Apr. 22, 2019 (ECF
No, 11).

Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21{a).

IT IS SO ORDERED. /

Brian H, Corcoran
Special Master

 

 

 
